SCHALL, Circuit Judge.

ORDER

John A. White moves to dismiss the Secretary of Veterans Affairs’ appeal. The Secretary opposes and moves vacate the Court of Appeals for Veterans Claims’ decision in White v. Principi, 01-1475 (March 25, 2003), and have the case remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004).*
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The Secretary’s motion to vacate and remand the case is granted.
(2) Hackett’s motion to dismiss is denied.

 Before filing the motion to vacate and remand, the Secretary sought a continuance of the stay. The motion to continue the stay is granted.